Tom Glaze, Justice, dissenting. At trial, Jones objected to the state’s mentioning his 1982 prior conviction because that conviction was “irrelevant” and should not have been used by the state to impeach his testimony. On appeal, Jones changes his objection, contending the state’s reference to the 1982 conviction was inadmissible under Ark. R. Evid. 609(b). First, a party cannot change the grounds for an objection on appeal. Whitson v. State, 314 Ark. 458, 863 S.W.2d 794 (1993). Second, it is the duty of the party desiring relief to apprise the trial court of the proper basis upon which he relies in order to preserve an issue for appeal. Baker v. State, 310 Ark. 485, 837 S.W.2d 471 (1992). Third, an objection below must be specific enough to inform the trial court of the error complained of on appeal. Anderson v. State, 311 Ark. 332, 842 S.W.2d 855 (1992). If the trial court (or the state) had been aware that Jones’ objection would have embraced Rule 609(b), it would have known to have asked when Jones had been released from confinement from the 1982 conviction. If Jones’ release date had been less than ten years, the trial judge’s ruling admitting the 1982 conviction to be mentioned for impeachment purposes was correct.1 It is unfair for this court on appeal to reverse the trial judge based on an argument not raised below. Jones having said the word “irrelevant” in no way placed the trial judge on notice that Rule 609 considerations were in issue. Finally, the majority court cites Hawksley v. State, 276 Ark. 504, 637 S.W.2d 573 (1982), for the proposition that when a defendant’s prior convictions are mentioned, the trial judge has the duty to see that he is informed of the relevant considerations before admitting the evidence. The Hawksley opinion cites no authority for such a proposition, and in fact, such a suggestion directly counters the court’s well-settled law that it is the defendant’s duty to state the specific grounds for his or her objections. This court’s decision that a mere general irrelevancy objection is sufficient to raise other reasons for excluding prior convictions means, henceforth, trial judges must make inquiry as to prior-conviction evidence under Ark. R. Evid. 403, 404, 405, 608 and 609 even though the defendants never specifically mention any of those rules.2 In my view, a trial judge has no business expanding and delving into objections on his or her own volition. Most likely, less than ten years had elapsed between Jones’ release from confinement due to his 1982 conviction and his trial date — September 15, 1993. If so, this court’s reversal is not only wrong on the law, but on the facts as well. I would affirm this case. Hays, J., joins this dissent.   (b) Time Limit. Evidence of a conviction under this rule is not admissible if a period of more than ten [10] years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for that conviction, whichever is the later date.    Each of the rules obviously may have some relevance to a prior convictions admissibility.